              Case 1:16-cv-01533-ABJ Document 60 Filed 04/01/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                            Plaintiff,

              v.
                                                          Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                         Defendant.


                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

          Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 7(h) of this Court’s

 Local Civil Rules, Plaintiff OI European Group B.V. moves for summary judgment.1 As

 grounds therefor, Plaintiff relies on its Rule 56.1 statement, the accompanying Memorandum of

 Law and the Declaration of Christopher L. Carter.

          WHEREFORE, Plaintiff requests that summary judgment, in the form submitted, enter in

 its favor, and that it be granted such other and further relief as may be just and proper.




          1
           On March 15, 2019, this Court entered an order containing a summary judgment
 briefing schedule. March 15, 2019 Minute Order. The schedule was mooted by the parties’
 subsequent Stipulation for Final Judgment. Dkt. No. 56. On March 28, 2019, the Curtis Mallet
 firm filed an appearance for Venezuela and an emergency motion to strike the stipulated
 judgment. OIEG agrees, in light of all the circumstances, that the Court should not proceed on
 the basis of the stipulation. Currently, no order prevents Plaintiff from moving for summary
 judgment. See Fed. R. Civ. P. 56(b).

DB1/ 102729990.4
            Case 1:16-cv-01533-ABJ Document 60 Filed 04/01/19 Page 2 of 3



 Dated: April 1, 2019                         Respectfully submitted,

                                              MORGAN, LEWIS & BOCKIUS LLP



                                              By:
                                                    Susan Baker Manning, Bar No. 499635
                                                    susan.manning@morganlewis.com
                                                    1111 Pennsylvania Avenue, NW
                                                    Washington, DC 20004
                                                    Telephone: +1.202.739.3000
                                                    Facsimile: +1.202.739.3001

                                                    and

                                                    Sabin Willett (pro hac vice)
                                                    sabin.willett@morganlewis.com
                                                    Christopher L. Carter (pro hac vice)
                                                    christopher.carter@morganlewis.com
                                                    One Federal Street
                                                    Boston, MA 02110-1726
                                                    Telephone: +1.617.341.7700
                                                    Facsimile: +1.617.341.7701

                                                    Attorneys for Plaintiff
                                                    OI European Group B.V.




DB1/ 102729990.4                          2
            Case 1:16-cv-01533-ABJ Document 60 Filed 04/01/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 1, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record, including counsel for Defendant identified below. I further certify that I am not aware

 of any party who will not receive such notice.

  Megan C. Connor                                      Diego Brian Gosis (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: mconnor@pilieromazza.com                      Email: diego.gosis@gstllp.com
  Paul Warren Mengel, III                              Katherine Sanoja (pro hac vice)
  PILIEROMAZZA, PLLC                                   GST LLP
  888 17th Street, NW, 11th Floor                      175 SW 7th Street, No. 2110
  Washington, DC 20006                                 Miami, FL 33130
  Telephone: (202) 857-1000                            Telephone: (305) 856-7723
  Facsimile: (202) 857-0200                            Facsimile: (786) 220-8265
  Email: pmengel@pilieromazza.com                      Email: katherine.sanoja@gstllp.com
  Joseph D. Pizzurro                                   Rodney Quinn Smith (pro hac vice)
  CURTIS, MALLET-PREVOST, COLT &                       GST LLP
  MOSLE LLP                                            175 SW 7th Street, No. 2110
  1717 Pennsylvania Avenue, N.W.                       Miami, FL 33130
  Washington, D.C. 20006                               Telephone: (305) 856-7723
  Telephone: (202) 452-7373                            Facsimile: (786) 220-8265
  Facsimile: (202) 452-7333                            Email: quinn.smith@gstllp.com
  Email: jpizzurro@curtis.com




 Dated: April 1, 2019



                                                                     Susan Baker Manning




                                                   3
DB1/ 102729990.4
